Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Jeffrey A. Cohen, dated February 25, 2008, which, upon renewal, adhered to his prior determination dated October 31, 2007, denying the petitioner’s application for a pistol permit.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, with costs.
Penal Law § 400.00 (1) provides, inter alia, that no firearm license shall be issued until after an investigation and a finding that all statements on the application are true. A county licensing officer has broad discretionary authority in determining whether to issue a permit (see Matter of Denora v Safir, 274 AD2d 478 [2000]; Matter of Parker v Nastasi, 97 AD2d 547 [1983], affd 62 NY2d 714 [1984]). Here, the petitioner undisputedly failed to disclose a prior arrest and prior conviction in his application for a pistol permit. As such, the respondent Jeffrey A. Cohen, a County Court Judge acting in his administrative capacity as the county licensing officer (see Penal Law § 265.00 [10]), did not act arbitrarily or capriciously in denying the petitioner’s application based on those untruths (see Penal Law § 400.00 [1]; Matter of Gonzalez v Lawrence, 36 AD3d 807 [2007]; Matter of Papineau v Martusewicz, 35 AD3d 1214 [2006]; Matter of Hanna v Police Dept. of County of Nassau, 205 AD2d 689 [1994]; Matter of Conciatori v Brown, 201 AD2d 323 [1994]; Matter of Westfall v Lange, 175 AD2d 290 [1991]; Matter of Willis v Treder, 127 AD2d 667 [1987]).
The petitioner’s remaining contentions are without merit. Ritter, J.E, Miller, Dillon and McCarthy, JJ., concur.